USDC IN/ND case 2:17-cr-00138-PPS-JEM document 800 filed 12/23/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            )
                                              )
               v.                             )    NO. 2:17CR138-PPS/JEM
                                              )
 JONATHAN AREVALO,                            )
                                              )
        Defendant.                            )


                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant Jonathan Arevalo’s agreement to enter a plea

of guilty to Count 1 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 779.] Following a hearing on the record on December 8, 2020

[DE 788], Judge Martin found that defendant understands the charges, his rights, and

the maximum penalties; that defendant is competent to plead guilty; that there is a

factual basis for defendant’s plea; and that the defendant knowingly and voluntarily

entered into his agreement to enter a plea of guilty. I further find that defendant's

change of plea hearing could not be delayed without serious harm to the interests of

justice. Judge Martin recommends that the Court accept defendant’s plea of guilty and

proceed to impose sentence. Neither party has filed a timely objection to Judge Martin’s

findings and recommendation.

       ACCORDINGLY:
USDC IN/ND case 2:17-cr-00138-PPS-JEM document 800 filed 12/23/20 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Jonathan Arevalo’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 788] in their

entirety.

        Defendant Jonathan Arevalo is adjudged GUILTY of Count 1 of the indictment.

        The sentencing hearing is set for March 12, 2021 at 10:00 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: December 23, 2020.

                                        /s/ Philip P. Simon
                                        UNITED STATES DISTRICT JUDGE




                                           2
